  8:20-cr-00174-RFR-MDN Doc # 84 Filed: 01/21/21 Page 1 of 1 - Page ID # 157




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                 8:20CR174
                                            )
      vs.                                   )
                                            )
DARIEN T. BREWER                            )                   ORDER
LAURYN A. BESTA,                            )
                                            )
                    Defendants.             )
                                            )
                                            )
                                            )


       This matter is before the court on the defendant, Lauryn A. Besta’s unopposed
Motion to Continue Trial [81]. Counsel needs additional time to review discovery and
confer with the defendant. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [81] is granted, as follows:

      1. The jury trial, for both defendants, now set for February 8, 2021, is continued
         to March 29, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and March 29, 2021, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(6), (7)(A) & (B)(iv).

      DATED: January 21, 2021.

                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
